CLD-001                                                                              NOT PRECEDENTIAL

                                 UNITED STATES COURT OF APPEALS
                                      FOR THE THIRD CIRCUIT
                                           ____________

                                                     No. 15-1961
                                                    ____________

                                                JOSEPH TAILLON,
                                                             Appellant

                                                             v.

                                   WARDEN MOSHANNON VALLEY
                                       CORRECTIONAL CENTER
                                  __________________________________

                              On Appeal from the United States District Court
                                 for the Western District of Pennsylvania
                                      (W.D. Pa. No. 3-14-cv-00176)
                                       District Judge: Kim R. Gibson
                                __________________________________

                              Submitted on a Motion for Summary Action
                          Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                        and for Possible Dismissal under 28 U.S.C. § 1915(e)(2)
                                            October 2, 2015

                     Before: FISHER, JORDAN and VANASKIE, Circuit Judges

                                              (Filed: October 8, 2015)
                                                   ____________

                                                      OPINION*
                                                    ____________


PER CURIAM

           Appellant Joseph Taillon appeals from an order of the District Court dismissing

his petition for writ of habeas corpus, 28 U.S.C. § 2241, for lack of subject-matter

jurisdiction. For the reasons that follow, we will summarily affirm.


*
    This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not constitute binding precedent.
       Taillon, a federal prisoner, was charged along with other individuals in an

Indictment filed in the United States District Court for the District of New Hampshire

with racketeering, in violation of 18 U.S.C. § 1962(c); racketeering conspiracy, in

violation of 18 U.S.C. § 1962(d); conspiracy to commit wire fraud, in violation of 18

U.S.C. §§ 371, 1343; and conspiracy to commit mail fraud, in violation of 18 U.S.C. §§

371, 1341, see United States v. Taillon, D.C. Crim. No. 02-cr-00153.1 On May 27, 2010,

Taillon pleaded guilty to all four offenses. He was sentenced on October 7, 2010 to a

term of imprisonment of 168 months. His projected release date is December 10, 2019.

       In 2011, Taillon filed a motion to vacate sentence, 28 U.S.C. § 2255, raising

claims of ineffective assistance of counsel and prosecutorial misconduct. The petition

was denied on the merits by the sentencing court, and the Court of Appeals for the First

Circuit denied Taillon a certificate of appealability thereafter.

       Taillon, who is incarcerated in Pennsylvania, filed a petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2241 in the United States District Court for the Western

District of Pennsylvania, seeking immediate release on the ground that the sentencing

court lacked subject-matter jurisdiction to convict him. Specifically, he alleged that no

Complaint, made under oath before a magistrate judge and establishing probable cause,

was ever filed in his case, as required by Fed. R. Crim. P. 3, and thus the warrant that was

issued for his arrest was invalid under Fed. R. Crim. P. 4. In a response, the Government

argued that the § 2241 petition should be dismissed because 28 U.S.C. § 2255 provides


1
  Taillon and his coconspirators, operators of a telemarketing scheme out of Canada, told
their victims that they had won large Canadian sweepstakes or lottery prizes but that they
had to send cashier’s checks to post office boxes in Montreal to cover the expenses
associated with delivering those prizes. Taillon was eventually arrested in France and
extradited to the United States.
                                             2
the presumptive means to challenge the validity of a conviction. The Magistrate Judge

issued a Report and Recommendation, recommending that the § 2241 petition be

dismissed for lack of subject-matter jurisdiction. After Taillon filed objections to the

Report and Recommendation, the District Court adopted the Report and

Recommendation and dismissed the petition in a judgment entered on February 10, 2015.

       Taillon appeals. We have jurisdiction under 28 U.S.C. § 1291. Our Clerk granted

him leave to appeal in forma pauperis and advised him that the appeal was subject to

summary dismissal under 28 U.S.C. § 1915(e)(2)(B) or summary action under Third Cir.

LAR 27.4 and I.O.P. 10.6. The Warden has filed a motion for summary action and

Taillon has filed a response in opposition.

       We will grant the Government’s motion and summarily affirm the order of the

District Court because no substantial question is presented by this appeal. Third Circuit

LAR 27.4 and I.O.P. 10.6. The District Court properly dismissed Taillon’s § 2241

petition because a motion filed under § 2255 in the sentencing court is the presumptive

means for a federal prisoner to challenge the validity of his conviction or sentence. See

Okereke v. United States, 307 F.3d 117, 120 (3d Cir. 2002). In certain limited

circumstances, a petitioner may seek relief under § 2241 if the remedy provided by §

2255 is inadequate or ineffective to test the legality of his detention, see In re: Dorsainvil,

119 F.3d 245, 249-51 (3d Cir. 1997), but § 2255 is not inadequate or ineffective simply

because the sentencing court does not grant relief on the petitioner’s § 2255 motion or

because the petitioner is unable to meet the gatekeeping requirements, 8 U.S.C. §

2255(h), for a second § 2255 motion. See Cradle v. United States ex rel. Miner, 290 F.3d
536, 539 (3d Cir. 2002) (per curiam). The “safety valve” applies only where the

                                               3
petitioner has had no prior opportunity to challenge his conviction for actions deemed to

be non-criminal by an intervening change in law. Okereke, 307 F.3d at 120 (citing

Dorsainvil, 119 F.3d at 251). A § 2241 petition may not be used to litigate a claim, such

as the one raised by Taillon, which could have been pursued on direct appeal.2

       For the foregoing reasons, we will grant the Government’s motion and summarily

affirm the order of the District Court dismissing Taillon’s § 2241 petition for lack of

subject matter jurisdiction




2
 In any event, the claim is frivolous because “the grand jury supersedes the complaint
process by returning an indictment.” Jaben v. United States, 381 U.S. 214, 220 (1965).
See also Fed. R. Crim. P. 7.
                                             4